[Cite as Tillimon v. Fench, 2017-Ohio-7647.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


Duane J. Tillimon                                  Court of Appeals No. L-17-1056

        Appellant                                  Trial Court No. CVG-09-15706

v.

Trisha D. Fench and Kevin L. Coffey                DECISION AND JUDGMENT

        Appellees                                  Decided: September 15, 2017

                                               *****

        Duane J. Tillimon, pro se.

                                               *****

        SINGER, J.

        {¶ 1} Appellant, Duane Tillimon, appeals from the February 9 and February 22,

2017 judgments of the Toledo Municipal Court, in which the court declared him a

vexatious litigator and quashed his subpoena for records pertaining to appellee, Kevin

Coffey. Because the Toledo Municipal Court does not have authority to declare a party a
vexatious litigator, and because a party seeking aid in the execution of a judgment may

subpoena any person or entity in accordance with Civ.R. 45 and 69, we reverse.

                                  Assignments of Error

       {¶ 2} Appellant sets forth the following assignments of error:

              1. THE TRIAL COURT COMMITTED REVERSABLE (sic)

       ERROR, AND ABUSED ITS DISCRETION, BY FINDING THE

       JUDGMENT CREDITOR A VEXATIOUS LITIGATOR PURSUANT TO

       REVISED CODE 2323.52(D)(1) UNDER SPECIFIC AUTHORITY

       GRANTED TO THE TRIAL COURT PURSUANT TO REVISED

       CODES (sic) 1901.21(A) and 1901.131[.]

              2. THE TRIAL COURT COMMITTED REVERSABLE (sic)

       ERROR, ABUSED ITS DISCRETION, BY QUASHING THE

       SUBPOENE (sic) DUCES TECUM ORDERING THE LUCAS

       METRUPOLITAN (sic) HOUSING AUTHORITY TO PRODUCE ITS

       RECORDS FOR AN “IN CAMERA” REVIEW BY THE TRIAL

       COURT[.]

                                          Facts

       {¶ 3} This accelerated appeal stems from a landlord’s complaint appellant filed

against appellees in August 2009, for forcible entry and detainer, money damages,

attorney fees, and punitive damages. Appellees failed to answer the complaint and

appellant filed for default judgment.




2.
       {¶ 4} Appellees responded with a motion to dismiss, claiming that appellant had

previously been declared a vexatious litigator and failed to seek leave before filing the

complaint. Appellant had been declared a vexatious litigator on June 13, 2007, by the

Lucas County Court of Common Pleas. That order was effective for three years.

       {¶ 5} The trial court granted appellees’ motion to dismiss, but eventually found

that because appellant did not file the complaint pro se he could proceed with the action.

In June 2010, appellant renewed his request for damages through a motion for judgment.

       {¶ 6} On October 29, 2010, the trial court issued judgment in favor of appellant

“for $14,770.52, plus 5% interest since September 9, 2009 and costs.” As of the filing of

this appeal, the judgment has not been satisfied.

       {¶ 7} Appellant has filed numerous applications for aid in executing the judgment.

In October 2016, appellant pro se conducted a debtor’s examination in an effort to

uncover appellees’ income, employment status, and assets. The court set a hearing and in

the entry stated:

              The matter is before the court after Plaintiff, Duane J. Tillimon

       submitted his memorandum from the debtor’s examination that was

       conducted on October 31, 2016. It appears from the debtor’s exam that

       both Defendants are unemployed and surviving off of Defendant, Trisha

       Fench’s Social Security Disability Benefits. Trisha Fench appears

       uncooperative because she feels this balance was discharged in bankruptcy.

       If Defendant has additional information regarding this judgment that




3.
       occurred after her bankruptcy being discharged February 13, 2009, she

       should bring this to the hearing. While Defendants appear to be insolvent

       there are issues with some properties that Defendants have listed in their

       names that need to be addressed.

               Defendants are ordered to return to court on December 5, 2016 * * *

       for a formal debtor’s examination[.]

       {¶ 8} No transcript of the December 5, 2016 hearing is in the appellate record.

The December 6, 2016 judgment entry, however, in relevant part states:

               [A]fter hearing Defendants’ (sic) testify it appears that they have no

       assets or wages for the Plaintiff to collect on. This court has done

       everything in its power to help Plaintiff collect on his judgment, but the

       court is not a collection agency. The court will not authorize anymore

       debtor’s examinations regarding the issues already presented. It is the

       court’s opinion that Defendants’ (sic) have no assets to collect on at this

       time.

       {¶ 9} Following the judgment, appellant moved the court for a new trial. The

court denied the motion and reiterated that it was not a debt collection agency. Appellant

filed a supplemental memorandum in support of a new trial. Because appellant did not

have newly discovered evidence, the court again denied the motion for a new trial.

       {¶ 10} The court also sua sponte found and declared appellant a vexatious litigator

in its February 9, 2017 judgment entry, and the court justified its finding based on




4.
appellant being declared as such by the Lucas County Court of Common Pleas in June

2007.

        {¶ 11} Prior to the court issuing its February 9, 2017 judgment, and in an effort to

uncover more evidence regarding appellees’ income, employment status, and assets,

appellant requested a subpoena be served upon Lucas Metropolitan Housing Authority

(LMHA). The bailiff filed a return of service in which he stated LMHA had been duly

served with the subpoena.

        {¶ 12} LMHA responded with a letter to appellant stating it would not comply

with the subpoena. Appellant moved to hold LMHA in contempt of court for the failure

to respond. LMHA, on February 9, 2017, filed a motion to quash the subpoena, and

requested the court deny appellant’s motion for contempt. The court granted the motion

to quash and denied the motion for contempt.

        {¶ 13} Appellant then filed an application for leave to proceed pro se on

February 21, 2017, in which he argued the court had no authority to declare him a

vexatious litigator. Appellant further implied that LMHA had potentially discoverable

matter to assist in executing his 2010 judgment, and that the court should have held an in-

camera hearing to determine whether the LMHA documents would have information to

aid appellant.

        {¶ 14} On March 8, 2017, the court issued a final judgment denying appellant’s

application to proceed. Further the court noted that its February 9, 2017 judgment

declaring appellant a vexatious litigator remained in effect, and that it would not hold an




5.
in-camera hearing because LMHA’s motion to quash had been granted in the court’s

February 22, 2017 judgment. Appellant timely appealed.

                                Assignment of Error No. 1

       {¶ 15} Appellant first argues the Toledo Municipal Court erred in sua sponte

declaring him a vexatious litigator. Appellees have not filed a brief in response.

       {¶ 16} R.C. 2323.52(B) and (C) state as follows:

              (B) A person, the office of the attorney general, or a prosecuting

       attorney, city director of law, village solicitor, or similar chief legal officer

       of a municipal corporation who has defended against habitual and persistent

       vexatious conduct in the court of claims or in a court of appeals, court of

       common pleas, municipal court, or county court may commence a civil

       action in a court of common pleas with jurisdiction over the person who

       allegedly engaged in the habitual and persistent vexatious conduct to have

       that person declared a vexatious litigator. The person, office of the attorney

       general, prosecuting attorney, city director of law, village solicitor, or

       similar chief legal officer of a municipal corporation may commence this

       civil action while the civil action or actions in which the habitual and

       persistent vexatious conduct occurred are still pending or within one year

       after the termination of the civil action or actions in which the habitual and

       persistent vexatious conduct occurred.




6.
              (C) A civil action to have a person declared a vexatious litigator

       shall proceed as any other civil action, and the Ohio Rules of Civil

       Procedure apply to the action.

(Emphasis added.) R.C. 2323.52(B) and (C).

       {¶ 17} Pursuant to Civ.R. 3, and for purposes of R.C. 2323.52, a “civil action is

commenced by filing a complaint with the court [of common pleas.]” See Kinstle v.

Union Cty. Sheriff’s Office, 3d Dist. Union No. 14-07-16, 2007-Ohio-6024, ¶ 9; see also

Howard v. Indus. Comm., 6th Dist. Lucas No. L-04-1037, 2004-Ohio-5672, ¶ 6.

       {¶ 18} Here, the Toledo Municipal Court issued its judgment on February 9, 2017,

in which it stated, in pertinent part, that “[t]he court further orders and declares that

Plaintiff, Duane J. Tillimon, is a vexatious litigator pursuant to R.C. 2323.52(D)(1).”

       {¶ 19} Appellant thereafter challenged the judgment by arguing R.C. 2323.52 does

not grant such authority. The court issued another judgment on March 8, 2017, in which

it addressed appellant’s contention. In the entry the court stated that R.C. 1901.21(A) and

1901.131, read in conjunction, provide authority to declare appellant a vexatious litigator.

       {¶ 20} R.C. 1901.21(A), as articulated by the trial court, states:

              In any civil case or proceeding for which no special provision is

       made in this chapter, the practice and procedure in the case or proceeding

       shall be the same as in courts of common pleas. If no practice or procedure

       for the case or proceeding is provided for in the courts of common pleas,

       then the practice or procedure of county courts shall apply.




7.
See Columbus Check Cashers v. Cary, 196 Ohio App.3d 132, 2011-Ohio-1091, 962

N.E.2d 812, ¶ 16 (10th Dist.).

       {¶ 21} Moreover, R.C. 1901.131 states:

              Whenever an action or proceeding is properly brought in the housing

       or environmental division of a municipal court, the division has jurisdiction

       to determine, preserve, and enforce all rights involved in the action or

       proceeding, to hear and determine all legal and equitable remedies

       necessary or proper for a complete determination of the rights of the parties,

       including, but not limited to, the granting of temporary restraining orders

       and temporary and permanent injunctions, to render personal judgment

       irrespective of amount in favor of any party, and to render any judgments

       and make any findings and orders in the same manner and to the same

       extent that the court of common pleas can render a judgment or make a

       finding or order in a similar action or proceeding.

       {¶ 22} Based on our review of R.C. 2323.52, 1901.21 and 1901.131, and the

relevant case law, we cannot say the trial court had authority to find and declare appellant

a vexatious litigator.

       {¶ 23} First, we find that the court’s reliance on appellant being declared a

vexatious litigator by the Lucas County Court of Common Pleas in 2007 was in error

because that order was to only remain in force for three years. See R.C. 2323.52(E)

(stating that “[a]n order that is entered under division (D)(1) of this section shall remain




8.
in force indefinitely unless the order provides for its expiration after a specified period of

time.”).

       {¶ 24} Second, we find R.C. 2323.52(B) requires that such finding and declaration

result from a civil action filed in a court of common pleas. See Mayer v. Bristow, 91

Ohio St.3d 3, 740 N.E.2d 656 (2000), paragraph two of syllabus (“R.C. 2323.52 grants

authority to the court of common pleas * * *”).

       {¶ 25} Third, a civil action filed under R.C. 2323.52(B) can be done by “[a]

person, the office of the attorney general, or a prosecuting attorney, city director of law,

village solicitor, or similar chief legal officer of a municipal corporation[,]” but not

sua sponte by a municipal court.

       {¶ 26} Lastly, we find that neither R.C. 1901.21 nor 1901.131 provides a “gap

filler” to allow the Toledo Municipal Court to sua sponte declare a party a vexatious

litigator because there is no local or otherwise specific rule granting such authority. See

Columbus Check Cashers, 196 Ohio App.3d 132, 2011-Ohio-1091, 962 N.E.2d 812, at

¶ 16 (stating R.C. 1901.21(A) “mandates a gap filler rule”). But see 8th Dist.Loc.App.R.

23 and S.Ct.Prac.R. 4.03 (allowing the respective court to sua sponte find a party to be a

vexatious litigator).

       {¶ 27} Accordingly, appellant’s first assigned error is well-taken.

                                Assignment of Error No. 2

       {¶ 28} Appellant next argues the trial court erred in quashing the subpoena issued

to the Lucas Metropolitan Housing Authority (LMHA).




9.
       {¶ 29} Generally, “Civ.R. 45 allows supoenas (sic) to be issued to non-parties.”

See, e.g., Tisco Trading USA, Inc. v. Cleveland Metal Exchange, Ltd., 8th Dist. Cuyahoga

No. 97114, 2012-Ohio-493, ¶ 7.

       {¶ 30} Here, appellant issued a subpoena to LMHA requesting production of the

complete record and file(s) for Trisha Fench and Kevin Coffey. LMHA responded with a

motion to quash the subpoena, asserting there was no file for Fench, and that the file for

Coffey was outside the scope of disclosure and could not be obtained without a waiver or

court order.

       {¶ 31} Appellant sought Coffey’s file to aid in the execution of a judgment and to

obtain information to verify Coffey’s address, employment and, potentially, some trace of

hidden assets. It was appellant’s position that Coffey testified falsely regarding his

assets, income and address, and that LMHA’s file was going to corroborate appellant’s

suspicions. LMHA never fully complied with the subpoena.

       {¶ 32} In its February 22, 2017 judgment entry the trial court quashed the

subpoena and denied appellant’s request to find LMHA in contempt of court. The court

primarily noted that “the judgment debtor’s (sic) had just testified under oath on

December 5, 2016 as to their true address and income” and, that, “[appellant] presented

no new evidence to the court as to the reasoning for requesting this information.”

       {¶ 33} In the entry, the court further stated:

               In Respondent, LMHA’s, motion to quash they have clarified that

       they treated the subpoena like a public records request and provided




10.
       Plaintiff with the information he was entitled to. LMHA emailed Plaintiff

       and advised they have no file [on] Trisha Fench. The requested

       information for Kevin Coffey is outside the scope of disclosure and cannot

       be obtained without a waiver * * * or a court order. Respondent further

       cites State ex. Rel. McCleary v. Roberts, 88 Ohio St.3d 365, 369, 370

       (2000), stating files of a private citizen created by a government are outside

       the scope of disclosure protected by the fundamental right to privacy.

              IT IS HEREBY ORDERED, ADJUDGED AND DECREED that

       Respondent, Lucas County Metropolitan Housing Authority’s motion to

       quash subpoena duces tecum is GRANTED. They have provided the

       information to Plaintiff which could be released to the public.

       {¶ 34} With respect to appellees’ testimony on December 5, 2016, we note

appellant did not request the transcript or supplement/correct the record for this appeal in

accordance with App.R. 9. We must therefore presume regularity of the proceedings.

See State v. Newman, 6th Dist. Wood No. WD-15-031, 2016-Ohio-2667, ¶ 7 (“Without a

complete appellate record, we must presume the regularity of the proceedings.”)

Consequently, we accept the trial court’s conclusions that appellees testified “as to their

true address and income” and that “[appellant] presented no new evidence[.]”

       {¶ 35} Nevertheless, we take issue with the trial court’s adopted proposition that

“files of [Coffey] created by [LMHA] are outside the scope of disclosure protected by the

fundamental right to privacy.”




11.
       {¶ 36} Civ.R. 45(C)(3) provides that “[o]n timely motion, the court from which

the subpoena was issued shall quash or modify the subpoena * * * if the subpoena does

any of the following:”

                (a) Fails to allow reasonable time to comply;

                (b) Requires disclosure of privileged or otherwise protected matter

       and no exception or waiver applies;

                (c) Requires disclosure of a fact known or opinion held by an expert

       not retained or specially employed by any party in anticipation of litigation

       or preparation for trial as described by Civ.R. 26(B)(5), if the fact or

       opinion does not describe specific events or occurrences in dispute and

       results from study by that expert that was not made at the request of any

       party;

                (d) Subjects a person to undue burden.

See Civ.R. 45(C)(3)(a)-(d).

       {¶ 37} In its February 9, 2017 motion to quash, LMHA asserted three arguments

in support. First, that the court did “not have authority to issue subpoenas after judgment

is obtained.” Second, that the court had “no jurisdiction to enforce a subpoena against a

nonparty, like LMHA, after a judgment entered by a court.” And third, that when

“[t]reating the subpoenas like a public records request,” LMHA produced documents but

not the entire file related to Coffey.




12.
       {¶ 38} We find no legal basis in support of these three arguments. To the

contrary, Civ.R. 69 states:

              Process to enforce a judgment for the payment of money shall be a

       writ of execution, unless the court directs otherwise. The procedure on

       execution, in proceedings supplementary to and in aid of a judgment, and in

       proceedings on and in aid of execution shall be as provided by law. In aid

       of the judgment or execution, the judgment creditor or his successor in

       interest when that interest appears of record, may also obtain discovery

       from any person, including the judgment debtor, in the manner provided in

       these rules.

       {¶ 39} Moreover, “the staff notes for Civ.R. 69 state, ‘[a]ll applicable discovery is

made available to the judgment creditor * * * to discover property subject to execution.

The discovery may be obtained from any person.’” See Tisco Trading USA, Inc., 8th

Dist. Cuyahoga No. 97114, 2012-Ohio-493, at ¶ 8.

       {¶ 40} Pursuant to Civ.R. 45, we cannot say LMHA’s file is outside the scope of

disclosure. Based on our review of the record, appellant allowed LMHA a reasonable

time to comply, the file and information was not reported as privileged, the request did

not involve an expert, and the subpoena did not subject LMHA to an undue burden. See

Civ.R. 45(C)(3)(a)-(d). Further, pursuant to Civ.R. 69, the subpoena was issued to




13.
LMHA to aid in the execution of a judgment against Coffey. Therefore we hold that

quashing appellant’s subpoena as it related to Coffey was in error.

       {¶ 41} Accordingly, appellant’s second assigned error is well-taken.

                                       Conclusion

       {¶ 42} The judgments of the Toledo Municipal Court are reversed. The trial court

order finding and declaring appellant a vexatious litigator is vacated, and LMHA is

ordered to comply with appellant’s December 2016 subpoena as it relates to Kevin

Coffey. The trial court is to conduct an in-camera inspection of the file and provide those

documents found relevant and not otherwise protected to appellant. Appellees are

ordered to pay the costs of this appeal. See App.R. 24.

                                                                      Judgments reversed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Arlene Singer, J.                              _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
James D. Jensen, P.J.                                      JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




14.